Citation Nr: 0517079	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-10 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for Meniere's disease.

3.  Entitlement to service connection for positional vertigo

4.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disease (GERD), 
a loose gastroesophageal valve, and pyrosis.

5.  Entitlement to service connection for right ear hearing 
loss disability.

6.  Entitlement to service connection for left ear hearing 
loss disability.




REPRESENTATION

Appellant represented by:	African American PTSD 
Association



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to October 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Seattle, Washington.

The veteran presented oral testimony at a hearing held at the 
RO before a Hearing Officer in April 1997.  The veteran later 
offered testimony on the issues listed on the title page at a 
hearing held at the RO before the undersigned Veterans Law 
Judge in January 2003.  The veteran perfected an appeal on 
the issues of initial ratings for hypertension and valvular 
regurgitation with premature ventricular contractions 
subsequent to the January 2003 hearing and presented 
testimony on those issues at a hearing held at the RO before 
another Veterans Law Judge.  Therefore, the VLJ who conducted 
the hearing in April 2004 shall issue a separate decision 
addressing those issues.  

With regard to the issues of increased ratings for a right 
shoulder disability and sinusitis, which the veteran 
presented oral testimony on at the January 2003 hearing, the 
Board notes that in August 2003 the veteran withdrew those 
claims.  

Additionally, the Board notes that in November 2004 the 
veteran waived RO consideration of additional evidence 
submitted by him.
 
The issue of service connection for left ear hearing loss 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO, in a July 1993 rating decision, denied a claim of 
entitlement to service connection for hearing loss.  In 
August 1993, the RO notified the veteran of that decision and 
gave him his appellate rights and procedures.  He did not 
appeal that decision.

2.  The additional evidence submitted since the July 1993 
rating decision denying service connection for right ear 
hearing loss disability is new and bears directly and 
substantially on the matter under consideration, and is so 
significant that it must be considered in order to fairly 
decide the claim for entitlement to service connection for 
right ear hearing loss disability.

3.  The evidence shows that the veteran does not have 
Meniere's disease.

4.  The evidence shows that the veteran has positional 
vertigo and that it was caused or exacerbated by the service-
connected sinusitis.

5.  The evidence shows that the veteran does not have 
gastroesophageal reflux disease.

6.  The evidence shows that the veteran does not have a 
chronic disability manifested by a loose gastroesophageal 
valve or pyrosis.

7.  Right ear hearing loss disability is attributable to 
service.


CONCLUSIONS OF LAW

1.  The July 1993 RO rating decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the July 1993 RO 
rating decision is new and material, and the claim of service 
connection for right ear hearing loss disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Meniere's disease was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

4.  Positional vertigo is proximately due to or the result of 
the veteran's service-connected sinusitis.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.310(a) (2004).

5.  Gastroesophageal reflux disease was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) 
(2004).

6.  A chronic disability manifested by a loose 
gastroesophageal valve or pyrosis was not incurred in or 
aggravated by service and is not due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

7.  Right ear hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vt. App. 183, 187 
(2002).  Only after the September 1996 and February 1998 
rating decisions were promulgated did the agency of original 
jurisdiction (AOJ) in March 2001 provide explicit notice to 
the veteran regarding what information and evidence is needed 
to substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in March 2001 was 
not given prior to the first AOJ adjudications of the claims, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  The veteran 
submitted additional medical records.  Moreover, the AOJ 
obtained additional VA medical records.  The timing-of-notice 
error was sufficiently remedied by the process carried after 
the VCAA letter so as to provide the veteran with a 
meaningful opportunity to participate effectively in the 
processing of his claims by VA.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  The timing-of-
notice error was thus nonprejudicial in this case because the 
error did not affect the essential fairness of the 
adjudication.  Id.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military during 
active service and as a military retiree and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  The AOJ obtained private medical records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The veteran was 
afforded VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  The veteran has not identified any recent 
treatment by VA or any other source.  In addition, the 
September 1996 and February 1998 rating decisions, the March 
1997 and April 1999 statements of the case (SOCs), and the 
September 1997, February 2002, August 2003, and November 2003 
supplemental statements of the case (SSOCs) informed the 
veteran of the evidence in the possession of VA.  As it 
appears that VA has obtained all pertinent evidence, there is 
no duty to notify the veteran of an inability to obtain 
identified records.  See 38 U.S.C.A. § 5103A(b)(2), (3); 38 
C.F.R. § 3.159(e).  

In the March 2001 VCAA letter, the AOJ asked the veteran to 
identify - and if possible provide - evidence pertaining to 
his claims.  In particular, the AOJ informed the veteran that 
he may submit any copies of private medical records in his 
possession.  An April 2001 report of contact reflects that an 
employee of the AOJ called the veteran to inquire about 
whether he had any medical evidence to submit.  The report of 
contact reveals that all of the medical evidence had been 
already submitted or was being requested from a military 
medical facility.  In a June 2004 letter, the AOJ informed 
the veteran that he should submit any additional evidence to 
the Board.  Based on the above, VA substantially complied 
with the fourth notice element - requesting that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim - and in any event, based on the April 
2001 report of contact, any lack of explicit request is 
harmless error.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).

By a June 2004 letter, the AOJ informed the veteran that his 
case was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  




II.  New and Material Evidence

A.  Legal Criteria

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1103 (2004).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under old version of 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a) (2001).  The Board notes that the legal 
standard of what constitutes "new and material" evidence was 
recently amended.  This amendment is inapplicable in the 
instant case as the amendment applies prospectively to claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a) 
(2004)).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2004).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

The threshold for normal hearing is from 0 to 20 decibels.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Establishing 
a current hearing loss disability is governed by 38 C.F.R. § 
3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies (500, 1000, 2000, 3000, 4000 Hertz 
(Hz)) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

B.  Factual Background

In the July 1993 rating decision, the RO denied service 
connection for hearing loss on the basis that there was no 
evidence showing that the veteran had a hearing loss 
disability.  In August 1993, the RO notified the veteran of 
that rating decision and gave him his appellate rights.  He 
did not appeal that decision.

The evidence before the RO in July 1993 consisted of service 
medical records and a report of a December 1992 VA 
audiological examination.

Service medical records reflect that the veteran last 
underwent audiometric testing in service in July 1992 as part 
of his separation examination.  That audiometric testing 
revealed the following puretone thresholds in decibels:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
5
10
10
20
20
30
LEFT
15
0
0
10
20
25

The December 1992 VA audiological examination reflected the 
following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
20
LEFT
5
5
5
15
25

Speech audiometry, using the Maryland CNC Test, revealed 
speech recognition abilities of 98 percent and 96 percent in 
the right and left ears, respectively.  

Since the July 1993 RO rating decision, the evidence 
submitted is a May 1996 VA audiometric evaluation, a report 
of a July 1996 VA audiological examination, an April 1997 VA 
outpatient treatment record, a report of a June 1997 VA 
audio-ear disease examination, a June 1997 VA audiometric 
testing, an October 1997 VA outpatient treatment record, and 
a December 2002 VA audiometric evaluation. 

The May 1996 VA audiometric testing showed the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
0
0
5
10
25

The July 1996 VA audiological examination reflected the 
following puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
30
LEFT
0
0
10
10
15

Speech audiometry, using the Maryland CNC Test, revealed 
speech recognition abilities of 80 percent and 94 percent in 
the right and left ears, respectively.  

The April 1997 VA outpatient treatment record reflects a 
diagnosis of asymmetric hearing loss with the right ear 
hearing loss being greater than the left ear hearing loss.

The veteran underwent VA audio-ear disease examination in 
June 1997.  The impressions included high-frequency right ear 
hearing loss. 

The June 1997 VA audiometric testing showed the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
20
10
15
10
25

The examiner noted that the bilateral sensorineural hearing 
loss was consistent with the May 1996 VA audiometric testing 
and that it had improved from the July 1996 VA audiometric 
testing.  The examiner also indicated that the word 
recognition was excellent.

The October 1997 VA outpatient treatment record reveals an 
assessment of hearing essentially within normal limits with 
the exception of a mild loss at 2000 and 4000 hertz in the 
left ear.  Word recognition was somewhat lower than expected 
given the puretone thresholds, but it was still acceptable.

The December 2002 VA audiometric testing showed the following 
puretone thresholds in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
25
LEFT
20
20
30
25
35

Speech audiometry, using the W-22 Test instead of the 
Maryland CNC Test, revealed speech recognition abilities of 
88 percent and 92 percent in the right and left ears, 
respectively.  

C.  Analysis

In the July 1993 rating decision, the RO denied service 
connection for hearing loss on the basis that the veteran did 
not have a current disability.  The July 1996 VA audiometric 
testing reflected that at the time speech audiometry, using 
the Maryland CNC Test, revealed a speech recognition ability 
of 80 percent in the right ear; such a result is a hearing 
loss disability under 38 C.F.R. § 3.385.  Based upon the 
reasoning for the prior denial, the lack of evidence of 
hearing loss disability on the right, this evidence is 
relevant and probative.  The Board finds that this evidence 
bears directly and substantially upon the specific matter 
under consideration.  This evidence therefore constitutes new 
and material evidence under 38 C.F.R. § 3.156(a), and the 
claim for service connection for right ear hearing loss 
disability is reopened.






III.  Service Connection

A.  Factual Background

The veteran's service medical records reflect that in 
December 1978 he complained of pain on the left side and back 
pains.  The assessments were left-side pain, possibly 
muscular in origin, and rule out gastrointestinal 
symptomatology.  Service medical records show the veteran's 
sinusitis was treated numerous times, but there were no 
complaints of dizziness or vertigo associated with the 
sinusitis.  Specifically, in November 1989, the veteran 
denied any dizziness.  In the early 1990s, the veteran took 
non-steroidal anti-inflammatory drugs for his right shoulder 
disability.  In July 1992, there were complaints of mild 
dizziness during a graded exercise test.  At the July 1992 
separation examination, the veteran denied having or having 
had dizziness or fainting; frequent indigestion; or stomach, 
liver, or intestinal trouble.  The abdomen and viscera were 
normal, and the neurologic examination was normal.

VA medical records show that the veteran underwent an upper 
gastrointestinal (UGI) series in November 1995.  The UGI 
series revealed normal esophageal motility; a small, 
intermittent sliding hiatal hernia without any 
gastroesophageal reflux seen; no gastric abnormalities; 
normal gastric emptying; mild fold thickening throughout the 
duodenum and in the proximal jejunum; and no ulcer.  In March 
1996 the veteran complained of abdominal bloating, frequent 
stools, and diarrhea.  The assessment was recurrent abdominal 
symptoms - frequent stools, bloating, and occasional bright 
red blood per rectum - that were possibly related to use of 
non-steroidal anti-inflammatory drugs.

Private medical records reflect that in April 1996 it was 
noted that a UGI series done in November 1995 at VA showed 
only duodenitis.  The assessments included nonspecific 
gastrointestinal fullness.  

VA medical records reflect that in May 1996 the veteran had 
had significant amount of dyspepsia while on non-steroidal 
anti-inflammatory drugs.  It was noted that an UGI series had 
revealed duodenitis and no active ulcers and that an 
abdominal ultrasound was negative.  The impressions included 
dyspepsia and diarrhea, secondary to non-steroidal anti-
inflammatory drugs, now resolved; and abdominal bloating with 
normal abdominal ultrasound, now resolved.  In November 1996 
the diagnostic impression was dizziness possibly due to sinus 
problems.  In January 1997, it was noted that the veteran had 
dizziness in December 1996, which he associated with previous 
episodes of sinus infections.  In January 1997 an 
esophagogastroduodenoscopy revealed no esophagitis and a 
grade 4 gastroesophageal valve.  In February 1997 the veteran 
complained of dizziness and weakness associated with 
sinusitis.  The assessments included probable Meniere's 
syndrome.  

In an April 1997 statement, a private doctor indicated that 
current diagnoses included GERD.

The veteran was afforded a VA examination in June 1997.  He 
reported a more-than-10-year history of episodic dizziness.  
The examiner noted that the veteran carried a diagnosis of 
Meniere's disease, which was characterized by episodes of 
dizziness and nausea.  The veteran indicated that he had had 
five to six episodes of dizziness per month, each lasting 
about ten to fifteen seconds.  The impressions included 
Meniere's disease.  The examiner noted that the veteran had 
had Meniere's disease for approximately ten years. 

VA medical records show that in August 1997 the assessments 
were fluctuating vertigo/tinnitus and possible Meniere's 
disease.

In September 1997 the veteran underwent a private 
electronystagmography (ENG).  It was abnormal.  Positional 
vertigo was evident.  It was noted that consideration for an 
underlying central disorder should be made, although testing 
was not diagnostic.

VA medical records reflect that in October 1997 the 
assessments were atypical Meniere's disease and benign 
paroxysmal postural vertigo.  It was indicated that the 
benign paroxysmal postural vertigo was not found on 
examination but was suggested by the private ENG.  In 
November 1997 it was noted that the veteran possibly had 
benign paroxysmal postural vertigo and that he would be 
undergoing a work-up for an autoimmune ear disease.  In 
December 1997, it was noted that the autoimmune panel was 
positive for a possible autoimmune disease.  Later that 
month, the impressions were dizziness of an unknown etiology 
and possible benign positional vertigo on ENG.  

In a January 1998 statement, a VA doctor indicated that he 
evaluated the veteran in October 1997.  The doctor noted that 
the veteran's history was somewhat suggestive of benign 
positional vertigo, which was identified on a private ENG, 
and that the auto-immune inner ear tests were unrevealing.  
The examiner reported that his symptoms were not 
characteristic of a specific vestibular disorder, but that 
because of the difficulties he was having with his balance 
and because of the possibility of benign positional vertigo 
seen on ENG, physical therapy was recommended.

VA medical records reveal that in August 1998, the 
assessments included chronic disequilibrium, history of 
reflux, and duodenitis.  In July 1999, the veteran complained 
of lightheadedness that was not vertigo and that was much 
worse than his chronic dizziness.  It was noted that there 
was a history of atypical Meniere's disease and that there 
was some dispute about the diagnosis.  It was indicated that 
the dizziness was nonspecific and was difficult to separate 
from the veteran's chronic milder similar symptoms.  

Private medical records show that in July 1999 it was noted 
that the veteran apparently had a diagnosis of Meniere's 
disease and that the disorder was first diagnosed ten year 
ago.  The assessments included a history of Meniere's 
disease.

VA medical records reveal that in August 1999, the 
assessments included reflux, dyspepsia, and chronic dizziness 
of an unknown etiology with a questionable diagnosis of 
atypical Meniere's disease in the past.  In August 2000, the 
veteran was treated for his service-connected right knee 
disability.  It was noted that the veteran was on Tylenol 
treatment due to reflux/dyspepsia.  

The veteran underwent a VA examination in November 2000.  The 
examiner noted that a review of the records made no mention 
of Meniere's disease or a disequilibrium-type disorder.  The 
examiner reported that there was a complaint of dizziness in 
one or two entries regarding a sinus condition and that it 
was indicated that the dizziness was likely due to the sinus 
condition.  The examiner indicated that the veteran underwent 
an extensive private evaluation for positional vertigo and 
that no diagnosis of Meniere's disease was made at that time.  
The veteran reported that he had daily episodes of dizziness 
and that his symptoms first began in the late 1960s or the 
1970s with a possible relationship to a sinus condition.  The 
neurologic examination was unremarkable.  The impression was 
likely positional vertigo, at times exacerbated by a sinus 
condition.  

Also, the examiner noted that the veteran took medication for 
symptoms of pyrosis and that his symptomatology first began 
in approximately 1990.  The veteran reported that his 
symptoms seemed to be related to his high intake of non-
steroidal anti-inflammatory medications.  The examiner noted 
that a review of service medical records showed no entries of 
pyrosis, reflux, gastroesophageal reflux, or gastritis.  The 
examiner noted that he was unable to find any complaints 
relating to gastroesophageal complaints.  The examiner 
indicated that a UGI series obtained in November 1995 related 
normal esophageal motility; a small, intermittent sliding 
hiatal hernia without any gastroesophageal reflux seen; no 
gastric abnormalities; and normal gastric emptying.  Physical 
examination of the abdomen was negative for 
hepatosplenomegaly and was non-tender.  The impression was 
recurrent pyrosis, likely exacerbated by intake of non-
steroidal inflammatory medications during active service.

Military retiree medical records show that in March 2001 the 
assessment was positional vertigo.  

VA medical records reveal that in March 2001, the assessments 
included dizziness/vertigo and rule out labyrinthitis.  

Military retiree medical records reflect that in November 
2001 the assessment was peripheral vertigo.

VA medical records show that in January and March 2002, the 
assessments included GERD.  

At the January 2003 Travel Board hearing, the veteran 
testified that he thought that he had Meniere's disease 
because of a positive auto-immune disease test and because of 
the diagnosis of atypical Meniere's disease.  The veteran 
stated that his gastrointestinal symptoms began during 
service when he was taking anti-inflammatory medications and 
that he continued to have such symptoms after service.  

VA medical records reveal that in December 2003, the veteran 
reported his belief that his dizziness was related to taking 
atenolol.  The doctor indicated that atenolol was not the 
cause of his dizziness.  In March 2004, the assessments 
included GERD and intermittent vertigo.  

VA medical records reflect that in October 2004, the 
impressions included GERD.

B.  Analysis

1.  Meniere's Disease

The first matter is whether the veteran has Meniere's 
disease.  The June 1997 VA examiner diagnosed Meniere's 
disease and that in 1997 the assessments included possible 
Meniere's disease and atypical Meniere's disease.  While the 
veteran, who has a nursing background, believes that he has 
Meniere's disease because of a positive autoimmune disease 
test, the Board notes that a VA doctor in a January 1998 
statement reported that the autoimmune inner ear tests were 
unrevealing.  That doctor reviewed the findings from the 1997 
ENG and did not diagnose Meniere's disease.  VA, military 
retiree, and private medical records from 1998 to the present 
do not reflect a current diagnosis of Meniere's disease.  In 
particular, the November 2000 VA examiner diagnosed likely 
positional vertigo.  The Board places greater weight on the 
more recent medical evidence showing no diagnosis of 
Meniere's disease than on the evidence in 1997 showing a 
diagnosis of that disorder.  Simply stated, the evidence 
shows the veteran does not have Meniere's disease.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107; Gilbert, 1 Vet. App. at 55.  Service connection for 
Meniere's disease is denied.

2.  Positional Vertigo

The evidence shows that the veteran has positional vertigo.  
While the service medical records show no complaints of 
dizziness or vertigo in service, service connection may also 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  A claim for secondary service connection generally 
requires competent evidence of a causal relationship between 
the service-connected disability and the nonservice-connected 
disease or injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  
In addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  
There are two medical opinions relating the disorder to the 
service-connected sinusitis.  A November 1996 VA outpatient 
treatment record reflects an assessment of dizziness possibly 
due to sinus problems.  Additionally, the November 2000 VA 
examiner indicated that the positional vertigo was at times 
exacerbated by the sinus condition.  There is no medical 
evidence specifically showing that the sinusitis did not 
cause or does not aggravate the positional vertigo.  Under 
the circumstances, secondary service connection for 
positional vertigo is warranted.  Because the Board finds 
proximate causation, the Board does not address whether the 
post-service positional vertigo is related to active service.

3.  Gastrointestinal Disorder

Even though an August 2000 VA outpatient treatment record 
indicates that the veteran was taking Tylenol due to 
reflux/dyspepsia, the initial matter is whether the veteran 
has GERD.  Various VA and private medical records reflect a 
diagnosis of GERD.  However, none of these diagnoses are 
based on specific findings on UGI series.  The November 2000 
VA examiner did not diagnose GERD.  That examiner noted that 
the November 1995 UGI series revealed no gastroesophageal 
reflux.  Also, a January 1997 VA esophagogastroduodenoscopy 
revealed no esophagitis and GERD was not diagnosed following 
that test.  The Board places greater weight on the evidence 
showing no diagnosis of GERD than on the evidence showing 
such a diagnosis because the former evidence is based on 
findings from a UGI series and an esophagogastroduodenoscopy.  
Simply put, the evidence shows the veteran does not have 
GERD.  

The veteran has a loose gastroesophageal valve and recurrent 
pyrosis, which the November 2000 VA examiner indicated was 
likely exacerbated by intake of non-steroidal anti-
inflammatory medications.  However, the loose 
gastroesophageal valve has not be attributed to a 
gastrointestinal disease or an injury that was incurred in or 
aggravated by active service.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); 38 C.F.R. § 3.304.  
As such, service connection for a loose gastroesophageal 
valve is not warranted.  Similarly, the recurrent pyrosis was 
not been identified with underlying pathology of a chronic 
gastrointestinal disease.  The examiner noted that the 
veteran had acute manifestations of pyrosis in service 
associated with medication rather than a chronic underlying 
pathology in service.  In addition, the examiner's opinion 
was based on a history given by the veteran and was not 
supported by service medical records showing any complaints 
of gastrointestinal symptomatology in the early 1990s while 
the veteran was taking non-steroidal anti-inflammatory 
medications.  In short, the evidence shows that the veteran 
does not have a chronic disability manifested by a loose 
gastroesophageal valve or pyrosis

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a 
gastrointestinal disorder, claimed as GERD, a loose 
gastroesophageal valve, and pyrosis, is denied.

4.  Right Ear

The veteran has appealed the denial of service connection for 
right ear hearing loss disability.  The United States Court 
of Appeals for Veterans Claims (Court) has spoken in regard 
to the meaning of section 3.385:  Section 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  Although that regulation speaks 
in terms of service connection, it operates to establish when 
a measured hearing loss is (or, more accurately is not) a 
"disability" for which compensation may be paid, provided 
that other requirements for service connection are otherwise 
met.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

During service, there was an abnormality at 6000 Hertz.  
Although not indicative of disability, it is indicative of an 
abnormality. Thereafter, in 1996, a VA examiner determined 
that the veteran had current hearing loss disability and 
linked that disability to the inservice finding.  There is no 
basis to ignore that opinion.  The veteran has current 
hearing loss disability that is due to an inservice disease 
or injury.


ORDER

The application to reopen a claim of service connection for 
right ear hearing loss disability is granted.  Service 
connection for right ear hearing loss disability is granted.

Service connection for Meniere's disease is denied.

Service connection for positional vertigo is granted.

Service connection for a gastrointestinal disorder, claimed 
as GERD, a loose gastroesophageal valve, and pyrosis, is 
denied.


REMAND

The most recent audiometric examination regarding the left 
ear did not comply with VA compensation regulations as the 
Maryland CNC was not used.  The Board is unable to translate 
the report into anything meaningful for appellate purposes.  
To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

The AMC should schedule the veteran for a 
VA audiological examination to determine 
the nature and extent of any left hearing 
loss disability.  The Maryland CNC test 
must be used.  If there is hearing loss 
disability on the left, the examiner 
should opine on whether it is as least as 
likely as not that it is related to 
active service, including noise exposure.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


